Citation Nr: 9907313	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-15 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 1998, 
the RO determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection of diabetes mellitus which had originally been 
denied by the RO in June 1996.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
diabetes mellitus in June 1996.

2.  The evidence submitted since the June 1996 determination 
wherein the RO denied entitlement to service connection for 
diabetes mellitus bears directly and substantially upon the 
issue, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  


CONCLUSION OF LAW

Evidence received since the June 1996 determination wherein 
the RO denied entitlement to service connection for diabetes 
mellitus is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 1991);  38 C.F.R. §§  3.156(a), 20.1103 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the June 1996 
rating decision wherein the RO denied service connection for 
diabetes mellitus will be set out briefly below.  

Associated with the claims file are the service medical 
records.  There were no complaints of, diagnosis of or 
treatment for diabetes mellitus included in these records.  
On a hypertension evaluation form dated in September 1979, 
the veteran reported that his mother and father had diabetes.  
On a treatment record dated in February 1980, it was noted 
that the veteran's fasting blood glucose was normal.  
Diabetes mellitus was not found at the time of the service 
separation examination which was conducted in September 1980.  
On the Report of Medical History portion of the examination, 
the veteran denied that he had ever experienced frequent or 
painful urination.  Examination of the veteran's urine at 
that time was normal.  

Of record is a report of a VA examination conducted in May 
1981.  There were no complaints of, diagnosis of or treatment 
for diabetes mellitus.  Urinalysis was conducted.  The 
veteran did not indicate that he experienced polyuria or 
polydipsia.  

A VA orthopedic examination was conducted in January 1984.  
There were no complaints of, diagnosis of or treatment for 
diabetes mellitus included in the examination report.  

A VA clinical record dated in August 1986 is associated with 
the claims file.  There were no complaints of, diagnosis of 
or treatment for diabetes mellitus included in this record.  

The report of a VA cardiovascular examination dated in June 
1992 is of record.  It was noted that the veteran had a 
family history of diabetes which was reported in view of the 
veteran's obesity.  Diabetes mellitus was not diagnosed.  

The report of a VA orthopedic examination conducted in March 
1994 has been associated with the claims file.  There were no 
complaints of, diagnosis of or treatment for diabetes 
mellitus included in the examination report.  

The RO denied service connection for diabetes mellitus in 
June 1996.  It was noted that the service medical records 
were negative for the disorder and there was no evidence of 
record demonstrating the presence of diabetes mellitus within 
one year of discharge.  The veteran was informed of the 
decision and of his procedural and appellate rights in June 
1996.  He did not appeal the denial of service connection for 
diabetes mellitus which became final in June 1997.  

The evidence added to the record subsequent to the June 1996 
rating decision which denied service connection for diabetes 
mellitus will be set out below.  

The report of a VA orthopedic examination which was conducted 
in February 1997 is of record.  There were no complaints of, 
diagnosis of or treatment for diabetes mellitus included in 
the examination report.  

A letter dated in April 1998 from R. D. S., M.D., was 
associated with the claims file in May 1996.  The doctor 
reported that he had been treating the veteran for diabetes 
mellitus.  It was noted that the disorder was first diagnosed 
in 1987.  It was further noted that the veteran had had 
polyuria and polydipsia which were symptoms of diabetes "for 
some time, including the time he was in the service."  The 
veteran was unaware of any tests of his blood or urine sugar 
that may have been done to diagnose diabetes.  The veteran 
requested the doctor to provide an opinion as to whether he 
could have had diabetes in service.  The doctor reported that 
diabetes mellitus could be present for many years prior to 
diagnosis.  He noted that the veteran had had "symptoms of 
diabetes dating back to the time he was in service."  The 
doctor opined that "in the absence of any laboratory 
evidence to the contrary, I would say that it is quite likely 
that [the veteran's] diabetes was present at that time."  
The transmittal letter included with the doctor's letter 
reported that the doctor had an opportunity to review the 
service medical records that were provided to the veteran by 
VA in March 1998.  

In December 1998, the veteran submitted a copy of a service 
medical record dated in May 1980.  The veteran sought 
treatment at that time of dizziness.  It was noted on the 
record that he had a history of diabetes in his family.  

A second letter dated in December 1998 from R. D. S., M.D., 
was associated with the claims file.  The doctor again 
reported that he was treating the veteran for diabetes 
mellitus.  He first saw the veteran in April 1992.  The 
doctor indicated that he had reviewed the records from the 
veteran's previous physician L. D., M.D.  when L. D., M.D. 
first saw the veteran in September 1986, his glucose level 
was 566.  Diabetes was reported to have first been diagnosed 
in 1986.  

R. D. S., M.D. reported that the veteran recalled having 
symptoms of diabetes (polyuria and polydipsia) "for some 
time before his diagnosis, including the time he was in the 
service."  The doctor noted that as the veteran had had 
symptoms of diabetes dating back to the time he was in 
service, this would suggest that he had had diabetes at that 
time.  

The veteran provided testimony at a travel board hearing 
before the undersigned member of the Board in December 1998.  
The veteran testified that R. D. S., M.D. had access to 
copies of all his service medical records when he promulgated 
his opinion as to whether diabetes mellitus was present 
during active duty.  He further testified that he had 
experienced "heavy thirst and frequent urination, dizziness 
and headaches" during service.  He denied that he was given 
laboratory tests for the diabetes.  He thought that the 
symptoms began in late 1979.  He had similar symptoms after 
his discharge from active duty.  

Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more 
during a period of war and diabetes mellitus becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).  

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court")." erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

The well groundedness requirement shall not apply with regard 
to reopening disallowed claims and revising prior final 
determinations.  Jones v. Brown, 7 Vet. App. 134 (1994).  

Analysis

The RO denied entitlement to service connection for diabetes 
mellitus in June 1996 as the service medical records were 
entirely negative for diabetes mellitus.  Additionally, it 
was noted that a VA examination conducted in May 1981 which 
was within one year of the veteran's discharge failed to 
diagnosis the condition.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for diabetes mellitus.  

The report of a VA orthopedic examination which was conducted 
in February 1997 is new but not material.  The evidence does 
not pertain to diabetes mellitus at all.  

The May 1980 service medical record is new as it was not of 
record at the time of the June 1996 rating decision.  The 
evidence is not material, however, as it does not indicate in 
any way that the veteran had diabetes mellitus during active 
duty that was linked to the currently diagnosed disorder.  
The evidence only demonstrates that the veteran had a history 
of diabetes.  

The two letters from R. D. S., M.D., are new and material.  
The veteran testified that the doctor reviewed his service 
medical records in conjunction with the formation of his 
opinion as to whether diabetes mellitus was present during 
active duty.  The doctor provided two opinions which 
indicated that the veteran had diabetes during active duty.  

The testimony provided by the veteran at the December 1998 
travel board hearing is new and material.  The veteran 
testified that he had experienced heavy thirst and frequent 
urination during active duty.  R. D. S., M.D., attributed 
these symptoms to diabetes mellitus.  Where the determinative 
issue involves a medical determination, competent medical 
evidence is required.  However, lay assertions of 
symptomatology or injury may suffice where the determinative 
issue is not medical in nature.  See Harvey, 6 Vet.App. at 
393; see also Layno v. Brown, 6 Vet.App. 465, 469-470 (1994) 
(lay testimony is competent only when it regards features or 
symptoms of injury or illness).  The veteran is competent to 
testify as to symptomatology he experienced during active 
duty.  

The Board finds the two letters from R. D. S., M.D. and the 
veteran's testimony were not previously submitted to agency 
decision makers and bear directly and substantially upon the 
specific matter under consideration.  The evidence is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, the benefit sought on appeal is granted to 
this extent.  


REMAND

The Board had determined that the veteran has submitted new 
and material to reopen his claim of entitlement to service 
connection for diabetes mellitus.  

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  
However, the Board finds that further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107.  

At a December 1998 travel board hearing, the veteran 
testified that he had received post-service treatment for his 
diabetes mellitus from 1985 to 1992.  He indicated that the 
records were available and that he would attempt to obtain 
the same.  The Board notes that the private treatment records 
the veteran referred to were referenced by R. D. S., M.D., in 
formulating his opinion regarding the onset of the diabetes 
mellitus.  The private treatment records have not been 
associated with the claims file.  The Board finds an attempt 
must be made to secure these records.  

The Board notes the veteran testified that R. D. S., M.D., 
had access to and reviewed the veteran's service medical 
records when formulating his opinion as to the onset of his 
diabetes.  However, there are several inconsistencies between 
the doctors opinions and the service medical records.  
Specifically, it was noted by R. D. S. M.D., that the veteran 
was unaware of any tests of his blood or urine sugar that may 
have been done to diagnose diabetes.  Review of the service 
medical records demonstrates that several urinalysis were 
conducted during active duty and also the results of fasting 
blood sugar testing are of record.  The urinalysis were 
negative for the presence of glucose and the fasting blood 
sugar testing was negative.  Additionally, the doctor based 
his opinion, at least in part, on the veteran's experiencing 
polyuria and polydipsia during active duty.  However, review 
of the service medical records is negative for complaints of 
either symptom and at the time of the service exit 
examination, the veteran denied experiencing frequent 
urination.  Based on the above inconsistencies, the Board 
finds a VA examination based on a review of all the evidence 
of record is required in order to determine if diabetes 
mellitus was present during active duty or within one year of 
discharge.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet.App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet.App. 221 (l99l).

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
diabetes mellitus since his discharge 
from active duty.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment which have not been previously 
secured and associate them with the 
claims folder.  

2.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and etiology of his diabetes 
mellitus.  The claims folder and a copy 
of this REMAND must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should obtain all pertinent history 
concerning the claimed disorder from the 
claims file and a physical evaluation, 
and the examiner should specifically note 
in the examination report whether the 
claims file was reviewed in conjunction 
with the examination.  All necessary 
tests and studies should be conducted.  
The examiner should be asked to render an 
opinion, based on the evidence of record 
and the evaluation, as to whether it is 
as likely as not that diabetes mellitus 
was present during the veteran's period 
of active duty or within one year of his 
discharge.  The report of examination 
should thereafter be associated with the 
claims file.

3.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure that it is in 
compliance with this REMAND.  If not, the 
RO should undertake remedial action 
before returning the claim to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Then, the RO should readjudicate the 
claim of entitlement to service 
connection for diabetes mellitus on a de 
novo basis.  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  While this case is in 
remand status, the veteran is free to submit additional 
evidence and argument on the questions at issue.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


